internal_revenue_service number release date index numbers -------------------- ------------------- ---------------------------------------------- -------------------- --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc corp b06 plr-152554-07 date date --------------------------------------- ------------------------------------------------------ --------------------------------------------- ty-------- ty-------- legend distributing2 -------------------------------------------------------------- ----------------------------------------------------------- distributing1 -------------------------------------------------------------- ----------------------------------------------------------- controlled -------------------------------------------------------------- --------------------------------------------------------------- sec_1 sec_2 sec_3 llc gp busine sec_1 busine sec_2 ---------------------- ------------------ ------------------ ---------------------------- ------------------------------------- ---------------------------------------------------- ---------------------------------------- ---------------- ---------------- ----------------------------------- --------------------------------------- -------------------------------------------- --------------------------------------------- ------------------------------------------------ ------------------------------------------------------ plr-152554-07 busine sec_3 busine sec_4 busine sec_5 exchange trust1 trust2 year1 year2 y dollar_figurea dollar_figureb lessor location businessname symbol dear -------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a series of transactions additional information was received subsequently the information provided in these letters is summarized below ----------------------------------------------------------------- --------------------------------------------------- ----------------------------------- ------------------------- --------------------- ------------------ --------------- the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and except where expressly provided has made plr-152554-07 no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing2 is the parent company of an affiliated_group_of_corporations that file a consolidated_income_tax_return summary of facts distributing2 has outstanding class a common shares and common voting shares and has approximately dollar_figurea of outstanding indebtedness with the public the class a common shares are traded on the exchange the common voting shares are held by trust1 trust2 and several individuals trust1 was formed in year1 and became irrevocable in year2 prior to the terms of trust1 provide that it will terminate upon the last to occur of the death of certain persons such termination event having yet to occur distributing2 owns all of the stock of distributing1 sec_1 and sec_2 and all of the interest in llc a disregarded_entity that currently is inactive distributing1 owns all of the stock of sec_3 and y of gp a general_partnership that participates in the busine sec_1 a lower-tier subsidiary of sec_3 owns the remaining percentage of gp distributing2 directly and through members of its separate_affiliated_group as defined in sec_355 hereafter sag is engaged in the following businesses busine sec_1 busine sec_2 busine sec_3 busine sec_4 and busine sec_5 financial information has been received indicating that the busine sec_1 busine sec_2 and busine sec_3 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for each of the past five years the busine sec_3 has been conducted directly by distributing1 and certain members of its sag the distributing1 busine sec_3 sag and the busine sec_1 has been conducted by certain other members of its sag the distributing1 busine sec_1 sag for each of the past five years the busine sec_2 has been conducted directly by certain members of distributing2’s sag that are not members of either the distributing1 busine sec_1 sag or distributing1 busine sec_3 sag the distributing2 sag plr-152554-07 distributing2 currently owes approximately dollar_figureb to sec_3 prior to the series of transactions described below sec_3 will distribute the receivable that it holds with respect to this indebtedness the sec_3 receivable to distributing1 followed by the distribution of the sec_3 receivable by distributing1 to distributing2 the distributions of the sec_3 receivable also prior to the series of transactions described below distributing2 will contribute the unpaid portion if any of a note receivable from sec_2 the sec_2 note that distributing2 holds to the capital of sec_2 the sec_2 note contribution for valid corporate business purposes described herein distributing2 desires to separate its busine sec_1 and busine sec_4 from its busine sec_2 busine sec_3 and busine sec_5 the separation is intended to be accomplished through the following series of contributions and distributions collectively the proposed transaction i distributing1 will contribute the entities described above that comprise the busine sec_1 to controlled a newly-formed corporation with two classes of stock with the same terms as those of distributing2 in exchange for all of the controlled stock the first contribution ii distributing1 will distribute all of the controlled stock to distributing2 the first distribution iii distributing2 will contribute its membership interest in llc plus the entities described above that comprise the busine sec_4 to controlled in exchange for i controlled’s assumption of certain liabilities of distributing2 related to deferred_compensation supplemental employee retirement_plan arrangements and other unfunded deferred stock or cash items collectively the deferred_compensation items with respect to executives that will be transferred to controlled ii up to dollar_figurea cash some or all of which will be proceeds of controlled’s borrowings from third parties and iii deemed all of the controlled stock the second contribution and iv distributing2 will distribute pro_rata the controlled stock to its shareholders and will utilize all of the cash received from controlled to repay all or a substantial portion of its public indebtedness the second distribution there will be certain continuing transactions between controlled and or a member of its sag collectively with controlled the controlled sag and either distributing2 or distributing1 and or members of their respective affiliated groups as set forth in the transition services agreement and employee matters agreement plr-152554-07 the services to be provided under the transition services agreement will commence on the date of the second distribution and terminate on or before the second anniversary of the second distribution pursuant to the transition services agreement either distributing2 and or a member of its affiliated_group the distributing2 group or a member of the controlled sag will provide transitional services to the other party in certain described areas in addition distributing2 which is the lessee under a lease agreement with lessor for space in a building at location will sublease to controlled a portion of such space for a period which will terminate when distributing2 and controlled conclude separate leases with lessor it is expected that the sublease between distributing2 and controlled will be entered into only in the event that distributing2 and controlled are unable to enter into separate lease agreements with lessor prior to the second distribution distributing2 and controlled additionally will enter into a license agreement pursuant to this agreement controlled and the members of the controlled sag will be allowed to continue to use on a non-exclusive basis the name businessname and the symbol owned by distributing2 and used presently by members of the distributing2 group including entities that will be members of the controlled sag after the proposed transaction in addition each of distributing2 and distributing1 will enter into certain agreements with controlled or members of the controlled sag involving retransmission rights and cross-promotion there also will be some overlap less than a majority in the membership on the board_of directors of distributing2 and controlled finally if despite the parties use of commercially reasonable efforts to settle all amounts payable in connection with any indebtedness owed by distributing2 or members of the distributing2 group to controlled or members of the controlled sag or by controlled or members of the controlled sag to distributing2 or members of the distributing2 group such amounts are not settled prior the second distribution such amounts shall be settled no later than days after the second distribution representations the following representations have been made regarding the sec_3 receivable and trust1 a at no time relevant to the proposed transaction will controlled directly or indirectly own the sec_3 receivable b upon the termination of trust1 and given such termination occurs after the proposed transaction stock of both distributing2 and controlled will be distributed to each trust1 remainder beneficiary in amounts proportionate to each remainder beneficiary’s respective entitlement plr-152554-07 the following representations have been made regarding the first contribution and the first distribution c no part of the consideration to be distributed by distributing1 will be received by distributing2 as a creditor employee or in any capacity other than that of a shareholder of distributing1 d the five years of financial information submitted on behalf of the busine sec_3 conducted by the distributing1 busine sec_3 sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of the busine sec_1 conducted by the distributing1 busine sec_1 sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f following the first distribution the distributing1 busine sec_3 sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees g the first distribution is carried out for the corporate business_purpose of facilitating the second distribution the first distribution is motivated in whole or substantial part by this corporate business_purpose h the first distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing1 or controlled or both i for purposes of sec_355 immediately after the first distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing1 stock entitled to vote or percent or more of the total value of shares of all classes of distributing1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution j for purposes of sec_355 immediately after the first distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on distributing1 stock that was acquired by purchase as defined in sec_355 and plr-152554-07 during the five year period determined after applying sec_355 ending on the date of the first distribution k distributing1 neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the first contribution and first distribution l no intercorporate debt will exist between distributing1 and controlled at the time of or subsequent to the distribution of the controlled stock except for any indebtedness incurred in the ordinary course or with respect to tax_liabilities for periods prior to the second distribution as set forth in the tax_allocation_agreement and those liabilities between distributing1 and controlled or any of their subsidiaries that remain outstanding on the date of the second distribution despite the parties commercially reasonable efforts that will be settled no later than days following the date of the second distribution m at the time of the first distribution distributing1 will not have an excess_loss_account in the stock of controlled n immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the first distribution o no intercompany_transactions are planned or intended between distributing1 and or any member of its affiliated_group and any member of the controlled sag except for services as set forth herein and in the transition services agreement and employee matters agreement and certain agreements involving retransmission rights and cross- promotion p payments made in connection with all continuing transactions if any between distributing1 and or any member of its affiliated_group and any member of the controlled sag will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no two parties to the transaction are investment companies as defined in sec_368 and iv r no acquisition of stock of distributing1 or controlled including any predecessor or successor of any such corporation is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock other than the second distribution described herein plr-152554-07 s immediately after the transaction as defined in sec_355 neither distributing1 nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 t distributing1 controlled and distributing2 will each pay their own respective expenses if any incurred in connection with the first distribution u the total fair_market_value of the assets that distributing1 will transfer to controlled will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of liabilities if any owed to controlled by distributing1 that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing1 from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange v the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing1 in the first contribution each equals or exceeds the sum of any liabilities to be assumed within the meaning of sec_357 by controlled any liabilities to be assumed within the meaning of sec_357 by controlled in the first contribution were incurred in the ordinary course of business and are associated with the assets to be transferred the following representations have been made regarding the second contribution and the second distribution aa no part of the consideration to be distributed by distributing2 is being received by a distributing2 shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing2 bb the five years of financial information submitted on behalf of the busine sec_2 conducted by the distributing2 sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted cc the five years of financial information submitted on behalf of the business conducted by the controlled sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-152554-07 dd following the second distribution the distributing2 sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees ee the second distribution is carried out for the following corporate business purposes to separate businesses with differing strategic directions to eliminate existing constraints regarding capital allocation to concentrate management focus to allow more tailored management incentives and to accommodate differing shareholder bases the second distribution is motivated in whole or substantial part by these corporate business purposes ff the second distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing2 or controlled or both gg for purposes of sec_355 immediately after the second distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing2 stock entitled to vote or percent or more of the total value of shares of all classes of distributing2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution hh for purposes of sec_355 immediately after the second distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the second distribution or ii attributable to distributions on distributing2 stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the second distribution ii the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing2 will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing2 and transferred to its creditors in connection with the reorganization any liabilities to be assumed within the meaning of sec_357 by controlled in the second contribution were incurred in the ordinary course of business and are associated with the assets to be transferred except for the deferred_compensation items plr-152554-07 jj distributing2 neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction kk no intercorporate debt will exist between distributing2 and controlled at the time of or subsequent to the distribution of controlled stock except for any indebtedness incurred in the ordinary course or with respect to tax_liabilities for periods prior to the second distribution as set forth in the tax_allocation_agreement and those liabilities between distributing2 and controlled or any of their subsidiaries that remain outstanding on the date of the second distribution despite the parties commercially reasonable efforts that will be settled no later than days following the date of the second distribution ll at the time of the second distribution distributing2 will not have an excess_loss_account in the stock of controlled mm immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the second distribution nn no intercompany_transactions are planned or intended between distributing2 and either controlled and or members of the controlled_group except for services as set forth herein and in the transition services agreement and employee matters agreement and a sublease agreement license agreement and other agreements involving retransmission rights and cross-promotion oo payments made in connection with all continuing transactions if any between distributing2 and or any member of its affiliated_group and any member of the controlled sag will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length pp no two parties to the transaction are investment companies as defined in sec_368 and iv qq no acquisition of stock of distributing2 or controlled including any predecessor or successor of any such corporation is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock rr immediately after the transaction as defined in sec_355 neither distributing2 nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-152554-07 ss distributing2 controlled and the shareholders of distributing2 will each pay their own respective expenses if any incurred in connection with the second distribution tt the total fair_market_value of the assets that distributing2 will transfer to controlled will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of liabilities if any owed to controlled by distributing2 that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing2 from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange uu the sum of distributing2’s debt to be paid with cash received from controlled will not exceed the weighted quarterly average of the distributing2 debt for the 12-month_period ending upon the close of business on the last full business_day before the date on which distributing2's board_of directors initially discussed the proposed transaction rulings with respect to the first contribution and the first distribution we rule as follows the distribution of the sec_3 receivable by sec_3 to distributing1 will be treated as separate from and be taken into account before the first contribution and taking into account the intercompany_transactions rules of sec_1_1502-13 the distribution of the sec_3 receivable by sec_3 to distributing1 will have the effect of and be treated as a distribution to which sec_301 applies the first contribution followed by the first distribution will be a reorganization within the meaning of sec_368 distributing1 and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing1 will not recognize any gain_or_loss on the first contribution sec_357 and sec_361 b controlled will not recognize any gain_or_loss on the first contribution sec_1032 controlled's basis in each asset received in the first contribution will equal the basis of that asset in the hands of distributing1 immediately before the transfer sec_362 controlled's holding_period in each asset received in the first contribution will include the period during which distributing1 held that asset sec_1223 plr-152554-07 earnings_and_profits will be allocated between distributing1 and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the distribution of the sec_3 receivable by distributing1 to distributing2 will be treated as separate from and be taken into account before the first distribution and taking into account the intercompany_transactions rules of sec_1_1502-13 the distribution of the sec_3 receivable by distributing1 to distributing2 will have the effect of and be treated as a distribution to which sec_301 applies distributing1 will not recognize any gain_or_loss on the first distribution sec_361 distributing2 will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled stock in the first distribution sec_355 the aggregate tax basis of the controlled stock and the distributing1 stock in the hands of distributing2 will be the same as the aggregate tax basis of the distributing1 stock held by distributing2 immediately before the first distribution allocated in the manner described in sec_1_358-2 sec_358 and b and sec_1_358-1 distributing2's holding_period in the controlled stock received will include distributing2's holding_period for the distributing1 stock provided that the distributing1 stock is held as a capital_asset on the date of the second distribution sec_1223 with respect to the second contribution and the second distribution we rule as follows the second contribution followed by the second distribution will qualify as a reorganization within the meaning of sec_368 distributing2 and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing2 will not recognize any gain_or_loss on the second contribution sec_357 and sec_361 b controlled will not recognize any gain_or_loss on the second contribution sec_1032 controlled's basis in each asset received in the second contribution will equal the basis of that asset in the hands of distributing2 immediately before the transfer sec_362 controlled's holding_period in each asset received in the second contribution will include the period during which distributing2 held that asset sec_1223 plr-152554-07 earnings_and_profits will be allocated between distributing2 and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 distributing2 will not recognize any gain_or_loss on the second distribution sec_361 the distributing2 shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled stock in the second distribution sec_355 the aggregate tax basis of the controlled stock and the distributing2 stock in the hands of the distributing2 shareholders will be the same as the aggregate tax basis of the distributing2 stock held by such holders immediately before the second distribution allocated in the manner described in sec_1_358-2 sec_358 and b and sec_1_358-1 each distributing2 shareholder's holding_period in the controlled stock received will include the holding_period of the distributing2 stock with respect to which the distribution of the controlled stock is made provided that the distributing2 stock is held as a capital_asset on the date of the second distribution sec_1223 with respect to the federal_income_tax consequences on the proposed transaction of a distribution of trust1 assets we rule as follows the distribution of trust1 assets to its beneficiaries will not cause the application of sec_355 with respect to an entitlement to file a consolidated federal_income_tax return after the proposed transaction we rule as follows following the second distribution controlled will not be considered a successor to distributing2 for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular except as expressly provided herein no opinion is expressed regarding whether either of the distributions are part of a plan or series of related transactions pursuant to which one or more persons will plr-152554-07 acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing1 distributing2 or controlled see sec_355 and sec_1_355-7 in addition no opinion is expressed regarding i the federal tax treatment of sec_2 note contribution ii the subchapter_k implications of distributing1's transfer of its interests in gp to controlled iii whether either of the distributions satisfy the business_purpose requirement of sec_1_355-2 or iv whether either of the distributions are being used principally as a device for the distribution of earnings_and_profits of distributing1 distributing2 or controlled or any combination thereof see sec_355 and sec_1_355-2 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling t ian russell cc special counsel branch corporate sincerely t ian russsell
